
Exhibit 10(b)
 
AMENDED AND RESTATED FEE LETTER
 
July 28, 2009
 
PPL Receivables Corporation
3993 Howard Hughes Parkway
Suite 250
Las Vegas, Nevada 89169
 
Ladies and Gentlemen:
 
This letter agreement (this “Fee Letter”) is the Fee Letter referred to in the
Credit and Security Agreement, dated as of August 5, 2008, by and among PPL
Receivables Corporation, as borrower (the “Borrower”), PPL Electric Utilities
Corporation, as Servicer (“PPL Electric”), Victory Receivables Corporation
(“Victory”), the liquidity banks from time to time parties thereto and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as agent (the “Agent”) (as
amended, restated or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used herein without definition have the
meanings ascribed to such terms in the Agreement.
 
This Fee Letter amends and restates and supersedes that certain fee letter
agreement, dated as of August 5, 2008 (the “Existing Fee Letter”), entered into
among the parties hereto in connection with the Agreement.  Accordingly, from
and after the date hereof this Fee Letter shall constitute the Fee Letter
referenced in the Agreement; provided, however, that  all fees that have accrued
under the Existing Fee Letter up to the date hereof shall be payable as and when
required in accordance with the terms thereof.
 
1. On the date hereof, the Borrower shall pay or cause to be paid to the Agent a
renewal fee in the amount of $105,000, which fee shall be fully earned on the
date hereof and non-refundable in whole or in part and shall be paid by a method
acceptable to both parties.
 
2. In addition to the legal, audit and other fees and expenses set forth in
Section 10.3 of the Agreement and other amounts due to the Agent or Victory
under the terms of the Agreement, the Borrower hereby agrees to pay or cause to
be paid to the Agent for each day from and after the date hereof, monthly in
arrears on each Settlement Date and on the Facility Termination Date, in
immediately available funds:
 
(a) for the portion of the Aggregate Principal funded with Commercial Paper, a
fee computed at the rate of 1.20% per annum on the portion of the average
Aggregate Principal outstanding on each day during the immediately preceding
Settlement Period (the “Program Fee”); and
 
(b) a fee in an amount equal to the sum of 0.50% per annum on the average daily
excess, if any, during the immediately preceding Settlement Period of (1) the
Borrowing Limit over (2) the Aggregate Principal (the “Unused Fee”).
 
The Program Fee and the Unused Fee shall be computed for actual days elapsed on
the basis of a 360-day year, provided, however, with respect to the Facility
Termination Date, the fee payable shall be equal to the Program Fee and the
Unused Fee accrued for the actual number of days elapsed from the last day of
the Settlement Period immediately preceding the most recent scheduled Settlement
Date to the Facility Termination Date.
 
3. “Applicable Margin” shall mean, at any time, 2.25%.
 
4. In satisfaction of the obligation of the Borrower under Section 10.3 to pay
legal fees of the Agent and Victory in respect of the administration of the
Agreement and the transactions contemplated thereby, the Borrower shall pay or
cause to be paid the legal fees of Mayer Brown LLP in connection with the
negotiation, execution and delivery of this Fee Letter, the Agreement and the
related amendments to the other Transaction Documents plus out-of-pocket
expenses.
 
5. The Borrower and the Servicer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Fee Letter,
except that such Person and its officers and employees may disclose such
information to such Person’s external accountants and attorneys and as required
by any applicable law or order of any judicial or administrative proceeding.
 
6. THIS FEE LETTER, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Remainder of page intentionally blank.]
 
 
 

--------------------------------------------------------------------------------

 

Please confirm your agreement to the foregoing by signing this Fee Letter in the
space provided below and returning it to the undersigned.
 
Very truly yours,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent




By:    ________________________________________                                                                      
Name:
Title:




VICTORY RECEIVABLES CORPORATION




By:   _________________________________________                                                                       
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed as of the date first above written:
 
PPL RECEIVABLES CORPORATION
 


 


 
By:   _________________________                                                             
Name:
Title:
 
